DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Base claim 2 recites “the communication comprises a voice call”. It is not clear if “the communication“ refers to “a first communication” or “a second communication” recited in parent claim 1.
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Base claim 16 recites “the communication comprises a voice call”. It is not clear if “the communication“ refers to “a first communication” or “a second communication” recited in parent claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-9, 12, 15-16, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 13, 15, 20 of U.S. Patent No. 10,931,821 (hereinafter referred to as Patent ‘821). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the claim 8 of the present invention is functionally similar to claim 8 of Patent ‘821 except that claim 8 of the present invention recites “communications data” instead of “voice call data” as recited in claim 8 of Patent ‘821. Further, claim 8 of the present invention recites “receive communications data, the communications data indicating that a first communication occurred between a first device and a second device” instead of functionally similar but narrower limitation “receive voice call data associated with a voice call between a first device and an interactive voice response device” as recited in claim 8 of Patent ‘821; claim 8 of the present invention recites “determine, based on the communications data, that the first communication included a successful authentication of a user of the first device” instead of functionally similar but narrower limitations “obtain, based on the voice call data, a user account identifier, the user account identifier identifying a user account; obtain, based on the user account identifier, user authentication data; receive user input provided by the first device during the voice call; determine, based on the user authentication data, that the user input successfully authenticates a user associated with the user account” as recited in claim 8 of Patent ‘821; claim 8 of the present invention recites “determine a state of the first communication at a time associated with termination of the first communication, the state being one of a plurality of communication states” instead of functionally similar but narrower limitations “receive data indicating that the voice call has terminated; determine a state of the voice call at a time associated with termination of the voice call, the state being one of a plurality of .
Claim 9, rejected against claim 8 of Patent ’821.
Claim 12, rejected against claim 13 of Patent ’821.
Claim 15, it is functionally similar to claim 15 of Patent ‘821 except that claim 8 of the present invention recites “communications data” instead of “voice call data” as recited in claim 15 of Patent ‘821. Further, claim 15 of the present invention recites “receive communications data, the communications data indicating that a first 
Claim 16, rejected against claim 15 of Patent ’821.
Claim 19, rejected against claim 20 of Patent ’821.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouimette (US patent No. 10,674,011), and further in view of Mergen (US Patent Application Publication No. 2008/0240401).
Regarding claim 1, Ouimette teaches a method, comprising:
receiving, by a device (Fig. 10 with E-ACR), communications data, the communications data indicating that a first communication occurred between a first device and a second device (col. 12 ll. 31-col. 13 ll. 10 E-ACR receiving call data, col. 12 ll. 1-30, col. 13 ll. 43-46, col. 15 ll. 1-17, col. 16 ll. 56-61 calling and called numbers determined);
determining, by the device, a state of the first communication at a time associated with termination of the first communication, the state being one of a plurality of communication states (col. 6 39-col. 7 ll. 21, col. 12 ll. 41-col. 13 ll. 10, col. 16 ll. 56-col. 17 ll. 67 determining state of abandonment); and
providing, by the device, based on the state of the first communication, communication instructions, the communication instructions including data that causes another device to send a second communication that is based on the state of the first communication (col. 6 39-col. 7 ll. 21, col. 12 ll. 49-col.13 ll. 10 based on reason of abandonment, col. 14 ll. 58-col. 15 ll. 17, col. 15 ll. 50-col. 16 ll. 23 providing information to callback caller) (col. 2 ll. 61-col. 28 ll. 63 for complete details).
Ouimette teaches authenticating caller using ANI to recognize the customer (col. 4 ll. 32-48, col. 23 ll. 9-22) and thus performing call back (to send a second communication) based on this successful authentication, and authenticating calling customer before providing service was not only known to the person of ordinary skill in the art but was known even to general public, but Ouimette does not explicitly teach successful authentication of a user of the first device i.e. caller.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Ouimette to authenticate a user of the first device i.e. caller as taught by Mergen in order to determine “if the connection can be to be allowed” (Mergen, Paragraph 0016).
Regarding claim 2, Ouimette teaches the communication comprises a voice call, and the second device comprises an interactive voice response device (col. 12 ll. 1-48, col. 15 ll. 39-45, col. 16 ll. 39-43, col. 17 ll. 47-67).
Regarding claim 3, Ouimette teaches the plurality of communication states are associated with an interactive voice response process associated with the interactive voice response device (col. 7 ll. 5-21, col. 12 ll. 1-48, col. 17 ll. 47-67).
Regarding claim 4, Ouimette teaches receiving data indicating that the first communication has terminated; and wherein providing the communication instructions comprises: providing the communication instructions further based on the data indicating that the first communication has terminated (col. 6 39-col. 7 ll. 21, col. 8 ll. 5-9, col. 12 ll. 1-col. 13 ll. 10, col. 16 ll. 56-col. 17 ll. 67).
Regarding claim 5, Ouimette teaches the communications data includes at least one of: a first phone number associated with the first device (col. 16 ll. 4-23  ANI of party to be called back), audio data received from the first device (col. 17 ll. 17-21 caller response to IVR menu), a transcript of the first communication between the first device and the second device, or data indicating user inputs provided by the first device during the first communication (col. 17 ll. 17-21, ll. 60-64).
Regarding claim 6, Mergen teaches obtaining user account data associated with the first device (Fig. 6 items 842, 844 customer specific data); and identifying, from the user account data, a user preference regarding a preferred method of communication, wherein the data that causes the other device to send the second communication causes the second device to send the second communication using the preferred method of communication (Paragraphs 0038 performing call back operation, any of communications i.e. voice, XML etc., 0027, 0044, 0051-0056 any communication mode (device characteristic i.e. communication type, web browser, protocol) used/ preferred by the customer is used for follow up call).
Regarding claim 7, Mergen obviously teaches the data that causes the other device to send the second communication causes the other device to send the second communication to a third device that is different from the first device (Fig. 5, Paragraphs 0051-0056 system supports different devices and hence it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Ouimette as an implementation choice to send communication to any other device of the calling customer for follow up call).
Regarding claim 8, Ouimette teaches a device, comprising:
one or more memories; and one or more processors, communicatively coupled to the one or more memories (Fig. 10 col. 27 ll. 30-col. 28 ll. 63), configured to:
receive communications data, the communications data indicating that a first communication occurred between a first device and a second device (col. 12 ll. 31-col. 13 ll. 10 E-ACR receiving call data, col. 12 ll. 1-30, col. 13 ll. 43-46, col. 15 ll. 1-17, col. 16 ll. 56-61 calling and called numbers determined);
one of a plurality of communication states (col. 6 39-col. 7 ll. 21, col. 12 ll. 41-col. 13 ll. 10, col. 16 ll. 56-col. 17 ll. 67 determining state of abandonment); and
provide based on the state of the first communication, communication instructions, the communication instructions including data that causes another device to send a second communication that is based on the state of the first communication (col. 6 39-col. 7 ll. 21, col. 12 ll. 49-col.13 ll. 10 based on reason of abandonment, col. 14 ll. 58-col. 15 ll. 17, col. 15 ll. 50-col. 16 ll. 23 providing information to callback caller) (col. 2 ll. 61-col. 28 ll. 63 for complete details).
Ouimette teaches authenticating caller using ANI to recognize the customer (col. 4 ll. 32-48, col. 23 ll. 9-22) and thus performing call back (to send a second communication) based on this successful authentication, and authenticating calling customer before providing service was not only known to the person of ordinary skill in the art but was known even to general public, but Ouimette does not explicitly teach successful authentication of a user of the first device i.e. caller.
However, in the similar field, Mergen teaches successful authentication of a user of the first device i.e. caller (Paragraph 0015-0016).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Ouimette to authenticate a user of the first device i.e. caller as taught by Mergen in order to determine “if the connection can be to be allowed” (Mergen, Paragraph 0016).
Regarding claim 9, refer to rejections for claim 8 and claim 2.
Regarding claim 10, refer to rejections for claim 9 and claim 3.
Regarding claim 11, refer to rejections for claim 8 and claim 4.
Regarding claim 12, refer to rejections for claim 8 and claim 5.
Regarding claim 13, refer to rejections for claim 8 and claim 6.
Regarding claim 14, refer to rejections for claim 8 and claim 7.
Regarding claim 15, Ouimette teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to:
receive communications data, the communications data indicating that a first communication occurred between a first device and a second device (col. 12 ll. 31-col. 13 ll. 10 E-ACR receiving call data, col. 12 ll. 1-30, col. 13 ll. 43-46, col. 15 ll. 1-17, col. 16 ll. 56-61 calling and called numbers determined);
determine a state of the first communication at a time associated with termination of the first communication, the state being one of a plurality of communication states (col. 6 39-col. 7 ll. 21, col. 12 ll. 41-col. 13 ll. 10, col. 16 ll. 56-col. 17 ll. 67 determining state of abandonment); and
provide based on the state of the first communication, communication instructions, the communication instructions including data that causes another device to send a second communication that is based on the state of the first communication (col. 6 39-col. 7 ll. 21, col. 12 ll. 49-col.13 ll. 10 based on reason of abandonment, col. 14 ll. 58-col. 15 ll. 17, col. 15 ll. 50-col. 16 ll. 23 providing information to callback caller) (col. 2 ll. 61-col. 28 ll. 63 for complete details).

However, in the similar field, Mergen teaches successful authentication of a user of the first device i.e. caller (Paragraph 0015-0016).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Ouimette to authenticate a user of the first device i.e. caller as taught by Mergen in order to determine “if the connection can be to be allowed” (Mergen, Paragraph 0016).
Regarding claim 16, refer to rejections for claim 15 and claim 2.
Regarding claim 17, refer to rejections for claim 16 and claim 3.
Regarding claim 18, refer to rejections for claim 15 and claim 4.
Regarding claim 19, refer to rejections for claim 15 and claim 5.
Regarding claim 20, refer to rejections for claim 15 and claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/Primary Examiner, Art Unit 2653